ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of first degree robbery, § 569.020, RSMo 1986, and one count of armed criminal action, § 571.015, RSMo 1986. Defendant also appeals the denial, without an evidentiary hearing, of his Rule *71529.15 motion for post-conviction relief, affirm. We
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. Rules 30.25(b) and 84.16(b).